DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(e) with reference to Application Number:  62/639,186 filed on 3/6/2018. 

Claim Objections
Claim 19 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer back in the alternative only. Claim 19 is dependent on claim 15 and claim 1.  See MPEP § 608.01(n).  Accordingly, the claim 19 not been further treated on the merits.
Claim 9 objected to because of the following informalities:  
In line 3: “the exterior shell coupled to the opposite side of each expandable conduit” should be corrected to --an opposite, outer side of each expandable conduit--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858).
Regarding claim 1, Juju teaches an apparatus for applying pressure to a newborn baby (see Fig. 1 and paragraph 8 of machine translation), 
the apparatus defining a cavity for holding the newborn baby therein (see Fig. 1 and paragraph 22 of the translation, the baby is placed within the cavity formed by the device), 
the apparatus comprising a plurality of expandable conduits that each substantially surround the cavity (see Fig. 1, expandable conduits 2), wherein the conduits are expandable: (1) on transfer of fluid from a fluid source into the conduit (see paragraphs 21-22 of the provided translation, the conduits are rhythmically expanded by being filled with fluid via inlet 3); 
Juju does not teach wherein each conduit is independently expandable.
However, Caminade teaches an analogous apparatus for applying pressure to a user (see Fig. 3A and paragraph 2) comprising a plurality expandable conduits (Fig 3A and 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the expandable conduits of Juju to be independently expandable, as taught by Caminade, for the purpose of allowing each conduit to be inflated/deflated in compliance with a prescribed program and allow different types of pressure patterns to be applied (see paragraphs 12-14 of Caminade). Further, Juju teaches a device to simulate contractions during labor. During labor, the muscles of the uterus move the baby down through the birth canal, starting from the top of the uterus and moving in a wave-like fashion down to the cervix (see cited NPL to Carroll in the conclusion). Therefore, it further would have been obvious to one skilled in the art, to modify Juju to have the expandable conduits be independently expandable in order to better simulate contractions during labor and provide a wave-like pressure to the newborn.
Regarding claim 2, Juju further teaches wherein each conduit is independently expandable on transfer of fluid from a fluid source into the conduit (see paragraphs 21-22 and Figs 1 and 3, fluid from water pump 24 enters through inlet 3, each conduit expanding when the fluid fills it).
Regarding claim 3, Juju further teaches wherein the fluid is liquid (see paragraph 21 of translation, the fluid is water).
Regarding claim 5, Juju further teaches wherein each conduit is made of an elastomer (see paragraph 11 of translation, the body is made of silica gel, an elastomer, and that allows each conduit to expand when filled with fluid).
Regarding claim 13, Juju further teaches wherein the apparatus has an open end for inserting the baby into the cavity (see Fig. 1, open end at top; see paragraph 22 of translation), and comprises an expandable bladder opposite the open end (see Fig. 1, lower most conduit 2 is located at the distal end of the opening) that is connected to a fluid source and expandable on transfer of fluid into the bladder (see paragraphs 21-22 of the provided translation, the conduits expanded by being filled with fluid via inlet 3) to apply pressure to the distal end of the newborn baby held in the cavity (see paragraphs 13 and 22 of the translation); 
Regarding claim 14, wherein the expandable bladder opposite the open end (see Fig. 1, lower most conduit 2 is located at the distal end of the opening) that is connected to a fluid source and expandable on transfer of fluid from the fluid source into the bladder (see paragraphs 21-22 of the provided translation, the conduits are rhythmically expanded by being filled with fluid via inlet 3).
Regarding claim 15, Juju teaches a method for applying pressure to a newborn baby in a pressure applying apparatus (see paragraph 8 of machine translation and the apparatus in Fig. 1), wherein the pressure applying apparatus comprises a plurality of pressure applying portions (see Fig. 1, conduits 2; see paragraphs 21-22 of the provided translation, the conduits are rhythmically expanded by being filled with fluid via inlet 3).
Juju does not teach the method comprising independently operable pressure applying points, the method comprising independently applying pressure using each of the pressure 
However, Caminade teaches an analogous method for applying pressure with a pressure applying apparatus (see Fig. 1 and paragraph 2) comprising a plurality of independently operable pressure applying portions (Fig. 1, compartments each connected to valves 4-1 and 4-2; see paragraphs 108-116), the method comprising independently applying pressure using each of the pressure applying portions to generate a wave of pressure along at least a portion of the length of the person (see paragraphs 14-15).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Juju to apply a wave of pressure along the user, as taught by Caminade, for the purpose of encouraging vascularization of the soft tissue of the user (see paragraph 15 of Caminade). Further, Juju teaches a device to simulate contractions during labor. During labor, the muscles of the uterus move the baby down through the birth canal, starting from the top of the uterus and moving in a wave-like fashion down to the cervix (see cited NPL to Carroll in the conclusion). Therefore, it further would have been obvious to one skilled in the art, to modify Juju to have the expandable conduits be independently expandable in order to better simulate contractions during labor and provide a wave-like pressure to the newborn.
Regarding claim 16, Juju further teaches wherein each of the plurality of pressure applying portions applies a pressure around the newborn baby in a plane about perpendicular to the length of the newborn baby (see Fig. 1 and paragraphs 8 and 13 of translation, the newborn is squeezed perpendicularly to their length).
Regarding claim 17, Juju further teaches wherein the pressure applying apparatus further comprises a distal pressure applying portion (see Fig. 1, lower-most inflatable conduit), the method further comprising applying pressure using the distal pressure portion to generate a pressure at the distal end of the newborn baby to push the newborn baby through the apparatus (see paragraphs 13 and 22, the bladder expands, simulating the internal environment of the birth canal, the distal-most conduit applies pressure to the distal portion of the baby, this would push the baby forwards within the apparatus).
Regarding claim 20, Juju teaches a system for applying pressure to a newborn baby (see paragraph 8 of the translation and Fig. 1), the system comprising: the apparatus of claim 1 (see above rejection of claim 1); a pressure sensor, coupled to the apparatus (Fig. 1, 5) and any one of the group selected from:
(1) a value controller coupled to the apparatus (Fig. 2, controller 13), a pump coupled to the value controller (Fig. 3, pump 23; see paragraph 21 of translation); and a processor (Fig. 3, 17) in communication with the apparatus, the valve controller, the pump, and the pressure sensor, and configured to control the amount of fluid transferred to the expandable conduits (see paragraphs 21-22 of the translation, the cpu 17 controls the valve connected to the pump in response to the input program and values given by the pressure sensor in order to provide a desired pressure to the device).
Regarding claim 21, Juju further teaches a value controller coupled to the apparatus (Fig. 2, controller 13), a pump coupled to the value controller (Fig. 3, pump 23; see paragraph 21 of translation); and a processor (Fig. 3, 17) in communication with the apparatus, the valve controller, the pump, and the pressure sensor, and configured to control the amount of fluid .
Claims 4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858), as applied to claim 1 above, and further in view of Devanaboyina (US PGPub 2020/0016025).
Regarding claim 4, Juju, as modified, teaches all previous elements of the claim as stated above. Juju does not teach wherein the side of each conduit proximal the cavity is expandable and the opposite side of each conduit is non- expandable.
However, Devanaboyina teaches an analogous device for applying pressure to a person (see abstract and Fig. 3B) wherein the side of each conduit (Fig. 3B bladders 1002) proximal the cavity is expandable and the opposite side of each conduit is non- expandable (see paragraph 48, the bladders may be non-expandable and rigid on the outward facing side and flexible on the inward, proximal side).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the conduits of Juju to each have a side proximal the cavity be expandable and the opposite side of each conduit be non- expandable, as taught by Devanaboyina, for the purpose of integrating the bladders within a supporting frame to support the user (see paragraph 48 of Devanaboyina).
Regarding claim 6, Juju, as modified, teaches all previous elements of the claim as stated above. Juju does not teach wherein the elastomer on the side of each expandable conduit 
However, Devanaboyina teaches an analogous device for applying pressure to a person (see abstract and Fig. 3B) comprising expandable conduits (Fig. 3B bladders 1002) wherein the elastomer on the side of each expandable conduit proximal to the cavity has a lower resilience than the material on the opposite side of each expandable conduit. (see paragraph 48, the bladders may be non-expandable and rigid on the outward facing side and flexible on the inward, proximal side, the flexible side having a lower resilience than the rigid side).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the conduits of Juju to have the proximal side have a lower resilience than the opposite side, as taught by Devanaboyina, for the purpose of integrating the bladders within a supporting frame to support the user and provide stability to the bladder (see paragraph 48 of Devanaboyina).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858), as applied to claim 1 above, and further in view of Larson et al. (US PGPub 2008/0195018).
Regarding claim 7, Juju, as modified, teaches all previous elements of the claim as stated above. Juju does not teach wherein each conduit is independently expandable on application of an electrical potential from an electrical potential source to the conduit.
However, Larson teaches an analogous compression system for applying pressure to the body (see paragraphs 1-3 and Fig. 1B) comprising a plurality of expandable members (Fig. 1B, actuators A1 associated with segments s1 and s2; see Fig. 15a showing specific actuator 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the conduits of Juju to be expandable upon application of an electric potential or a combination thereof, as taught by Larson, for the purpose of improving the pressure profiles provided and using a power-efficient method of applying pressure (see paragraphs 12 and 15 of Larson).
Regarding claim 8, Juju, as modified by Larson, further teaches wherein the conduit is made of a nanostructure comprising metal and an electrolyte (see paragraph 103, actuator is made of an electrolyte and a metal).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858) as applied to claim 1 above, and further in view of Devanaboyina (US PGPub 2016/0008206).
Regarding claim 9, Juju teaches all previous elements of the claim as stated above. Juju does not teach wherein the apparatus further comprises an exterior shell made of a metal 
However, Devanaboyina teaches an analogous apparatus for applying pressure to a user (see abstract and Fig. 1a) wherein the apparatus comprises an exterior shell (Fig. 1a, 140) made of a metal material, a composite material, or a plastic material (see paragraph 110), the exterior shell coupled to the opposite side of each expandable conduit (see Fig. 1a and paragraph 107). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the apparatus of Juju to comprise an outer shell made of a metal material, a composite material, or a plastic material, coupled to the opposite side of each expandable conduit, as taught by Devanaboyina, for the purpose of providing a stable outer structure for the device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858) as applied to claim 1 above, and further in view of Nour (US PGPub 2014/0148739).
Regarding claim 11, Juju teaches all previous elements of the claim as stated above. Juju does not teach wherein the apparatus further comprises an interior shell made of a medical grade polymer, the interior shell coupled to the side of each expandable conduit proximal to the cavity.
However, Nour teaches an analogous pressure applying apparatus (see abstract and Fig. 5) comprising an interior shell (see paragraph 53, “inner layer” made of a medical grade polymer (see paragraph 53, inner layer made of biocompatible polyurethane), the interior shell 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the conduits of Juju to comprise an inner layer made of a medical grade polymer, as taught by Nour, for the purpose of providing a biocompatible layer that is comfortable for the user.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858), as applied to claim 15 above, and further in view of Silver et al. (US PGPub 2015/0120201).
Regarding claim 18, Juju, as modified, teaches all previous elements of the claim as stated above. Juju does not teach the step of determining the volume of the newborn baby.
However, Silver teaches an analogous method of applying pressure to a newborn (see abstract and Figs. 2 and 5a-5c) wherein the method includes the step of determining the volume of the newborn baby (see paragraph 29; it is noted that the term ‘volume’ is not ordinarily used to describe the dimensions of a person, from applicant’s disclosure, the term appears to mean the size and dimensions of the newborn, the volume being the space taken up by the newborn within the device; Silver teaches an analogous method of determining the size of the patient within the device using sensors located within the apparatus).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Juju to include the step of determining the volume of the baby, as taught by Silver, for the purpose of applying appropriate pressure with the device for the user’s size (see paragraph 28 of Silver).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: NPL “Carroll, Robert, "Elsevier's Integrated Physiology", 2007, Uterine Contraction page on ScienceDirect;  Richards (US PGPub 2002/0100116) which discloses an infant rocking device; Jeyaprakash (US PGPub 2018/0214341) which discloses a chamber that applies pressure to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.G./             Examiner, Art Unit 3785             

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799